Citation Nr: 0936678	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953, including combat service in the Korean Conflict, and 
his decorations include the Korean Service Medal with two 
Bronze Stars and the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for bilateral 
vision impairment (claimed as old retinal detachment, 
bilateral eye aphakia and pseudophakia).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral vision 
impairment had its onset during his period of combat service 
in 1952 when he was exposed to mortar fire and suffered 
bilateral eye injuries.  

The record reflects that on examination in August 1952 prior 
to his separation from service, the Veteran was noted to have 
a history of reduced visual acuity due to bilateral 
refractive error.  Other service treatment records are 
unavailable, and the National Personnel Records Center has 
confirmed that those records are presumed destroyed in a 1973 
fire.  The Veteran's post-service VA treatment records show 
that he has been diagnosed with multiple eye disabilities.

As noted above, the Veteran had combat service in Korea and 
has presented lay evidence of an eye injury sustained while 
he was serving in that conflict.  He has also been diagnosed 
as having eye conditions for which service connection is 
available.

The Board recognizes that 38 U.S.C.A. § 1154(b) specifically 
allows combat Veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  Although section 1154(b) relaxes the evidentiary 
burden for a combat Veteran with respect to evidence of an 
in-service occurrence of an injury, however, it does not 
create a statutory presumption that the combat Veteran's 
disease or injury is automatically service-connected.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  It is still 
necessary to provide competent evidence of a relationship 
between an injury in service and a current disability.  For 
this reason, the Board finds that a VA etiological 
examination and opinion is necessary to determine whether the 
Veteran's current bilateral eye disabilities were incurred at 
the time of his reported 1952 in-service injury, or are 
otherwise related to service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Board is cognizant that the Veteran's discharge 
examination noted a history of minor vision impairment due to 
bilateral refractive error and that VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).  Thus, the Board finds that, on remand, 
the VA examiner should expressly address whether, in addition 
to bilateral refractive error, the Veteran had a superimposed 
eye disease or injury in service that caused additional 
disability.  

A remand is also warranted to obtain outstanding VA treatment 
records may be outstanding.  A June 2008 VA clinician's note 
indicates that the Veteran was scheduled to undergo 
additional treatment for his vision loss and related heath 
problems in July, August, and October of that year.  However, 
no VA records dated after June 2008 have been associated with 
the Veteran's claims file.  Because it appears that the 
Veteran may have received subsequent VA medical treatment for 
his eye disability that is not yet of record, and given that 
his claim is being remanded for development on other grounds, 
the Board finds that all additional VA medical records dated 
since June 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file all VA treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, dated since June 2008.  

2.  After associating the above records 
with the file, schedule the Veteran for 
a VA examination to determine the 
nature, extent, onset and etiology of 
any eye disability found to be present.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims file 
should be reviewed by the examiner, and 
the examination report should reflect 
that review.  The examiner should opine 
whether it is more likely than not that 
any current eye disability was incurred 
in or permanently aggravated as a 
result of a mortar-fire injury, which 
the Veteran incurred while serving in 
combat in Korea, or is otherwise 
related to his period of active duty.  

Additionally, noting the Veteran's in-
service diagnosis of vision impairment 
due to bilateral refractive error, the 
VA examiner should comment on whether 
the Veteran also had a superimposed eye 
disease or injury in service that 
resulted in further disability.

In offering these opinions, the 
examiner should acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not 
comment on Veteran's report of in-
service injury and instead relied on 
absence of evidence in service 
treatment records to provide negative 
opinion).  

3.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue the Veteran a 
supplemental statement of the case and 
provide him with an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112. 



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

